FILED FOR RECO Dv
                                                                         . TEP :ENS CO UHTY. TEJ\AS

                                                                            ZU\1   JUN l 3 A q: 02
                                                                               FILED IN
                                                                        11th COURT OF APPEALS
                                                                             CHRISTIE COAPLANO
                                                                           EASTLAND,     TEXAS
                                  CAUSE NO. F35098                              DIST RI CT CLERI{
                                                                        06/13/17 11:00:24 AM
                                                                            gyjf~
                                                                          SHERRY             OEPUTY
                                                                                    WILLIAMSON
                                                                                 Clerk
THE STATE OF TEXAS                           *       IN THE 90TH DISTRICT

vs.                                          *       COURT OF

CYNTHIA ANN BRIDGES                          *       STEPHENS COUNTY, TEXAS



                         ORDER APPOINTING ATTORNEY

       Pursuant to application for court appointed appellate counsel for indigent
defendant heretofore presented to the Court, and after having given the same due
consideration, the Court is of the opinion that an attorney should be appointed to
represent the defendant in the above entitled and numbered cause.

        It is ordered that Tim Copeland, a practicing and qualified attorney of this bar be,
and said attorney is hereby appointed as appellate attorney for the defendant in the above
entitled and numbered cause. This appointment is effective the date of this order, or such
earlier date as actual notice of such appointment may have been given to said attorney, if
the same appears anywhere in the record of this cause.

       Signed this 9th day of June, 2017.